Exhibit 10.2

 

EXECUTION COPY

 

SECOND AMENDMENT TO THE

TRANSFER AND CONTRIBUTION AGREEMENT

 

This SECOND AMENDMENT TO THE TRANSFER AND CONTRIBUTION AGREEMENT (this
“Amendment”), dated as of June 28, 2017, is entered into by and among the
VARIOUS ENTITIES LISTED ON THE SIGNATURE PAGES HERETO AS AN EXISTING ORIGINATOR
(the “Existing Originators,”), the VARIOUS ENTITIES LISTED ON THE SIGNATURE
PAGES HERETO AS A NEW ORIGINATOR (the “New Originators”), FIRST DATA
CORPORATION, as initial Servicer (“First Data”), and FIRST DATA RECEIVABLES,
LLC, a Delaware limited liability company (the “Company”).

 

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Transfer and
Contribution Agreement described below.

 

BACKGROUND

 

A.            The Existing Originators, the Company and the Servicer have
entered into a Transfer and Contribution Agreement, dated as of December 31,
2015 (as amended, restated, supplemented or otherwise modified through the date
hereof, the “Transfer and Contribution Agreement”).

 

B.            Concurrently herewith, the Company, First Data and PNC Bank,
National Association (“PNC”), as Committed Lender, Group Agent and
Administrative Agent, are entering into that certain Second Amendment to the
Receivables Financing Agreement (the “RFA Amendment”), dated as of the date
hereof.

 

C.            The New Originators desire to join the Transfer and Contribution
Agreement as Originators thereunder on the date hereof.

 

D.            The parties hereto desire to amend the Transfer and Contribution
Agreement as set forth herein.

 

NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

 

SECTION 1.         Amendments to the Transfer and Contribution Agreement.  The
Transfer and Contribution Agreement is hereby amended to incorporate the changes
shown on the marked pages of the Agreement attached hereto as Exhibit A.

 

SECTION 2.         Joinder.  Each New Originator hereby agrees that it shall be
bound by all of the terms, conditions and provisions of, and shall be deemed to
be a party to (as if it were an original signatory to), the Transfer and
Contribution Agreement and each of the other relevant Transaction Documents. 
From and after the later of the date hereof and the date that each New
Originator has complied with all of the requirements of Section 4.3 of the
Transfer and Contribution Agreement, such New Originator shall be an Originator
for all purposes of the Transfer and Contribution Agreement and all other
Transaction Documents. Each New

 

--------------------------------------------------------------------------------


 

Originator hereby acknowledges that it has received copies of the Transfer and
Contribution Agreement and the other Transaction Documents.

 

SECTION 3.         Representations and Warranties of the Originators and
Servicer.  The Existing Originators, the New Originators and the Servicer hereby
represent and warrant to each of the parties hereto as of the date hereof as
follows:

 

(a)           Representations and Warranties.  The representations and
warranties made by it in the Transfer and Contribution Agreement and the
Receivables Financing Agreement are true and correct as of the date hereof.

 

(b)           Enforceability.  The execution and delivery by it of this
Amendment, and the performance of its obligations under this Amendment, the
Transfer and Contribution Agreement (as amended hereby) and the other
Transaction Documents to which it is a party are within its organizational
powers and have been duly authorized by all necessary action on its part, and
this Amendment, the Transfer and Contribution Agreement (as amended hereby) and
the other Transaction Documents to which it is a party are (assuming due
authorization and execution by the other parties thereto) its valid and legally
binding obligations, enforceable in accordance with its terms, except (x) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws from time to time in effect relating to
creditors’ rights, and (y) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

(c)           No Event of Default.  No Contribution Termination Event, Unmatured
Contribution Termination Event, Event of Default or Unmatured Event of Default
has occurred and is continuing, or would occur as a result of this Amendment or
the transactions contemplated hereby.

 

SECTION 4.         Effect of Amendment; Ratification.  All provisions of the
Transfer and Contribution Agreement and the other Transaction Documents, as
expressly amended and modified by this Amendment, shall remain in full force and
effect.  After this Amendment becomes effective, all references in the Transfer
and Contribution Agreement (or in any other Transaction Document) to “this
Transfer and Contribution Agreement”, “this Agreement”, “hereof”, “herein” or
words of similar effect referring to the Transfer and Contribution Agreement
shall be deemed to be references to the Transfer and Contribution Agreement as
amended by this Amendment. This Amendment shall not be deemed, either expressly
or impliedly, to waive, amend or supplement any provision of the Transfer and
Contribution Agreement other than as set forth herein.  The Transfer and
Contribution Agreement, as amended by this Amendment, is hereby ratified and
confirmed in all respects.

 

SECTION 5.         Effectiveness.  This Amendment shall become effective as of
the date hereof upon the Administrative Agent’s receipt of counterparts to this
Amendment executed by each of the parties hereto.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.         Severability.  Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 7.         Transaction Document.  This Amendment shall be a Transaction
Document for purposes of the Transfer and Contribution Agreement.

 

SECTION 8.         Counterparts.  This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

SECTION 9.         GOVERNING LAW AND JURISDICTION.

 

(a)           THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

 

(b)           EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

SECTION 10.       Further Assurances.  Each of First Data and First Data
Hardware hereby agrees to do, at First Data Hardware’s expense, all such things
and execute all such documents and instruments and authorize and file all such
financing statements and financing statement amendments, in each case, as the
Administrative Agent or the Company may reasonably consider necessary or
desirable to give full effect to the transaction contemplated by this Amendment
and the documents, instruments and agreements executed in connection herewith
and therewith.

 

3

--------------------------------------------------------------------------------


 

SECTION 11.       Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Transfer and Contribution Agreement or any provision
hereof or thereof.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

 

 

FIRST DATA RECEIVABLES, LLC,

 

as Company

 

 

 

 

 

 

By:

/s/ Ty R. Miller

 

Name: Ty R. Miller

 

Title: Treasurer

 

 

 

 

 

FIRST DATA CORPORATION,

 

as Servicer

 

 

 

 

 

 

By:

/s/ Ty R. Miller

 

Name: Ty R. Miller

 

Title: Treasurer

 

Second Amendment to

Transfer and Contribution Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

FIRST DATA RESOURCES, LLC,

 

REMITCO LLC,

 

INSTANT CASH SERVICES, LLC,

 

FIRST DATA GOVERNMENT SOLUTIONS, INC., and

 

FIRST DATA GOVERNMENT SOLUTIONS, LP, each as an Existing Originator

 

 

 

 

 

 

By:

/s/ Ty R. Miller

 

Name: Ty R. Miller

 

Title: Assistant Treasurer

 

 

 

 

 

STAR NETWORKS, INC.,

 

STAR PROCESSING, INC., and

 

FIRST DATA HARDWARE SERVICES INC., each as an Existing Originator

 

 

 

 

 

 

By:

/s/ Ty R. Miller

 

Name: Ty R. Miller

 

Title: Treasurer

 

 

 

 

 

TELECHECK SERVICES, INC., as an Existing Originator

 

 

 

 

By:

/s/ Stanley J. Andersen

 

Name: Stanley J. Andersen

 

Title: Assistant Secretary

 

Second Amendment to

Transfer and Contribution Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

STAR SYSTEMS ASSETS, INC.,

 

FIRST DATA MERCHANT SERVICES LLC,

 

UNIFIED MERCHANT SERVICES, and

 

IGNITE PAYMENTS, LLC, each as a New

 

Originator

 

 

 

 

 

 

By:

/s/ Ty R. Miller

 

Name: Ty R. Miller

 

Title: Treasurer

 

 

 

 

 

FIRST DATA MERCHANT SERVICES, SOUTHEAST, L.L.C.,

 

IGNITE PAYMENTS, LLC,

 

FIRST DATA MERCHANT SERVICES NORTHEAST, LLC,

 

FDS HOLDINGS, INC.,

 

NEW PAYMENT SERVICES, INC.,

 

NATIONAL PAYMENT SYSTEMS INC.,

 

CTS HOLDINGS, LLC,

 

CONCORD PAYMENT SERVICES, INC., and

 

VALUELINK, LLC, each as a New Originator

 

 

 

 

 

 

By:

/s/ Ty R. Miller

 

Name: Ty R. Miller

 

Title: Assistant Treasurer

 

Second Amendment to

Transfer and Contribution Agreement

 

S-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO BY:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Group Agent for the PNC Group

 

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

Second Amendment to

Transfer and Contribution Agreement

 

S-4

--------------------------------------------------------------------------------


 

Exhibit A

 

Changed Pages to

 

Transfer and Contribution Agreement

 

(Attached)

 

Exhibit A

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

CONFORMED COPY includes

First Amendment dated December 16, 2016

Second Amendment dated June 28, 2017

 

TRANSFER AND CONTRIBUTION AGREEMENT

 

Dated as of December 31, 2015

 

among

 

VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,

as Originators,

 

FIRST DATA CORPORATION,

as Servicer,

 

and

 

FIRST DATA RECEIVABLES, LLC,

as Company

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

ARTICLE I

AGREEMENT TO CONTRIBUTE

 

 

 

SECTION 1.1

Agreement To Contribute

2

 

 

 

SECTION 1.2

Timing of Contributions

3

 

 

 

SECTION 1.3

Consideration for Contributions

3

 

 

 

SECTION 1.4

Contribution Termination Date

3

 

 

 

SECTION 1.5

Intention of the Parties

34

 

 

 

SECTION 1.6

Commencement Date

4

 

 

 

ARTICLE II

CONTRIBUTION REPORT

 

 

 

SECTION 2.1

Contribution Report

4

 

 

 

ARTICLE III

CONTRIBUTIONS AND CONSIDERATION

 

 

 

SECTION 3.1

Contribution of Receivables

5

 

 

 

SECTION 3.2

Settlement as to Specific Receivables and Dilution

5

 

 

 

ARTICLE IV

CONDITIONS OF CONTRIBUTIONS; ADDITIONAL ORIGINATORS

 

 

 

SECTION 4.1

Conditions Precedent to Initial Contribution

6

 

 

 

SECTION 4.2

Certification as to Representations and Warranties

78

 

 

 

SECTION 4.3

Additional Originators

8

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

 

 

 

SECTION 5.1

Existence and Power

89

 

 

 

SECTION 5.2

Power and Authority; Due Authorization

9

 

 

 

SECTION 5.3

No Conflict or Violation

9

 

 

 

SECTION 5.4

Governmental Approvals

9

 

 

 

SECTION 5.5

Valid Contribution

9

 

 

 

SECTION 5.6

Binding Obligations

910

 

 

 

SECTION 5.7

Accuracy of Information

10

 

 

 

SECTION 5.8

Litigation and Other Proceedings

10

 

 

 

SECTION 5.9

No Material Adverse Effect

10

 

 

 

SECTION 5.10

Offices; Legal Name

10

 

i

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

SECTION 5.11

Margin Regulations

1011

 

 

 

SECTION 5.12

Eligible Receivables

11

 

 

 

SECTION 5.13

Credit and Collection Policy

11

 

 

 

SECTION 5.14

Investment Company Act

11

 

 

 

SECTION 5.15

Anti-Money Laundering/International Trade Law Compliance

11

 

 

 

SECTION 5.16

Financial Condition

11

 

 

 

SECTION 5.17

Taxes

11

 

 

 

SECTION 5.18

ERISA

1112

 

 

 

SECTION 5.19

Bulk Sales

12

 

 

 

SECTION 5.20

No Fraudulent Conveyance

12

 

 

 

SECTION 5.21

[Reserved]

12

 

 

 

SECTION 5.22

Good Title Perfection

1213

 

 

 

SECTION 5.23

Perfection Representations

13

 

 

 

SECTION 5.24

Reliance on Separate Legal Identity

1314

 

 

 

SECTION 5.25

Opinions

14

 

 

 

SECTION 5.26

[Reserved]

14

 

 

 

SECTION 5.27

Nature of Pool Receivables

14

 

 

 

SECTION 5.28

Compliance with Applicable Laws

14

 

 

 

SECTION 5.29

Servicing Programs

14

 

 

 

SECTION 5.30

Adverse Change in Receivables

14

 

 

 

SECTION 5.31

Member of the Company

14

 

 

 

SECTION 5.32

Solvency

1415

 

 

 

SECTION 5.33

Other Transaction Documents

1415

 

 

 

SECTION 5.34

Compliance with Transaction Documents

1415

 

 

 

SECTION 5.35

Approved Settlement Accounts

15

 

 

 

SECTION 5.36

Chattel Paper

15

 

 

 

SECTION 5.355.37

Reaffirmation of Representations and Warranties by each Originator

15

 

 

 

ARTICLE VI

COVENANTS OF THE ORIGINATORS

 

 

 

SECTION 6.1

Covenants

16

 

 

 

SECTION 6.2

Separateness Covenants

2022

 

ii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES

 

 

 

SECTION 7.1

Rights of the Company

2223

 

 

 

SECTION 7.2

Responsibilities of the Originators

2223

 

 

 

SECTION 7.3

Further Action Evidencing Contributions

2324

 

 

 

SECTION 7.4

Application of Collections

2324

 

 

 

SECTION 7.5

Performance of Obligations

2325

 

 

 

ARTICLE VIII

CONTRIBUTION TERMINATION EVENTS

 

 

 

SECTION 8.1

Contribution Termination Events

2325

 

 

 

SECTION 8.2

Remedies

2526

 

 

 

ARTICLE IX

INDEMNIFICATION

 

 

 

SECTION 9.1

Indemnities by the Originators

2526

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

SECTION 10.1

Amendments, etc.

2729

 

 

 

SECTION 10.2

Notices, etc.

2829

 

 

 

SECTION 10.3

No Waiver; Cumulative Remedies

2830

 

 

 

SECTION 10.4

Binding Effect; Assignability

2830

 

 

 

SECTION 10.5

Governing Law

2930

 

 

 

SECTION 10.6

Costs, Expenses and Taxes

2930

 

 

 

SECTION 10.7

SUBMISSION TO JURISDICTION

2931

 

 

 

SECTION 10.8

WAIVER OF JURY TRIAL

3031

 

 

 

SECTION 10.9

Captions and Cross References; Incorporation by Reference

3031

 

 

 

SECTION 10.10

Execution in Counterparts

3032

 

 

 

SECTION 10.11

Acknowledgment and Agreement

3032

 

 

 

SECTION 10.12

No Proceeding

3132

 

 

 

SECTION 10.13

Mutual Negotiations

3132

 

 

 

SECTION 10.14

Severability

3133

 

iii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

SCHEDULES

 

 

 

Schedule I

List, Type and Location of Each Originator

 

 

 

 

Schedule II

Location of Books and Records of Originators

 

 

 

 

Schedule III

Trade Names

 

 

 

 

Schedule IV

Actions/Suits

 

 

 

 

Schedule V

Notice Addresses

 

 

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Contribution Report

 

 

 

 

Exhibit B

Form of Joinder Agreement

 

 

iv

--------------------------------------------------------------------------------


 

This TRANSFER AND CONTRIBUTION AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of
December 31, 2015 is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE
I HERETO (the “Originators,” and each an “Originator”), FIRST DATA CORPORATION,
as initial Servicer (as defined below) (“First Data”), and FIRST DATA
RECEIVABLES, LLC, a Delaware limited liability company (the “Company”).

 

DEFINITIONS

 

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Financing
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among the Company, as Borrower, First Data, as initial Servicer (in
such capacity, the “Servicer”), the Persons from time to time party thereto as
Lenders and as Group Agents, and PNC Bank, National Association, as
Administrative Agent.  All references hereto to months are to calendar months
unless otherwise expressly indicated.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

 

BACKGROUND

 

1.             The Company is a special purpose limited liability company, all
of the issued and outstanding membership interests of which are owned by the
Originators.

 

2.             The Originators generate Receivables in the ordinary course of
their businesses.

 

3.             The Originators, in order to finance their respective businesses,
wish to contribute and assign Receivables and the Related Rights to the Company,
and the Company is willing to accept such Receivables and the Related Rights
from the Originators, on the terms and subject to the conditions set forth
herein.

 

4.             The Originators and the Company intend each such transaction to
be an absolute contribution, assignment and conveyance of Receivables and the
Related Rights by each Originator to the Company, providing the Company with the
full benefits of ownership of the Receivables, and the Originators and the
Company do not intend the transactions hereunder to be characterized as a loan
from the Company to any Originator.

 

5.             The Company intends to pledge the Receivables and the Related
Rights to the Administrative Agent pursuant to the Receivables Financing
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

 

Transfer and Contribution Agreement

 

--------------------------------------------------------------------------------


 

ARTICLE I
AGREEMENT TO CONTRIBUTE

 

SECTION 1.1  Agreement To Contribute.  On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to contribute, transfer, assign, set over and otherwise convey to
the Company, from time to time on or after the Commencement Date, or with
respect to any Originator that first becomes a party hereto after the date
hereof, commencing on such date as mutually agreed by the parties, but before
the Contribution Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

 

(a)           each Receivable of such Originator that existed and was owing to
such Originator at the closing of such Originator’s business on the Cut-Off Date
(as defined below);

 

(b)           each Receivable generated by such Originator from and including
the Cut-Off Date to but excluding the Contribution Termination Date;

 

(c)           all of such Originator’s interest in any goods (including returned
goods), and documentation of title evidencing the shipment or storage of any
goods (including returned goods), the sale of which gave rise to such Receivable
(excluding, in the case of a Lease Receivable, such Originator’s title to the
related Lease Device);

 

(d)           all instruments and chattel paper that may evidence such
Receivable;

 

(e)           all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto;

 

(f)            all of such Originator’s rights, interests and claims under the
related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise;

 

(g)           all books and records of such Originator to the extent related to
any of the foregoing, and all rights, remedies, powers, privileges, title and
interest (but not obligations) in and to each Lock-Box and all Lock-Box
Accounts, into which any Collections or other proceeds with respect to such
Receivables may be deposited, and any related investment property acquired with
any such Collections or other proceeds (as such term is defined in the
applicable UCC);

 

(h)           all rights to set-off (whether contractual or otherwise) against
aan Approved Settlement Account or any other account in payment of such
Receivable; and

 

(i)            all Collections and other proceeds (as defined in the UCC) of any
of the foregoing that are or were received by such Originator on or after the
Cut-Off Date, including, without limitation, all funds which either are received
by such Originator, the Company or the Servicer from or on behalf of the
Obligors in payment of any amounts owed (including, without

 

2

--------------------------------------------------------------------------------


 

limitation, invoice price, finance charges, interest and all other charges) in
respect of any of the above Receivables or are applied to such amounts owed by
the Obligors (including, without limitation, any insurance payments that such
Originator, the Company or the Servicer applies in the ordinary course of its
business to amounts owed in respect of any of the above Receivables, and net
proceeds of sale or other disposition of repossessed goods or other collateral
or property of the Obligors in respect of any of the above Receivables or any
other parties directly or indirectly liable for payment of such Receivables).

 

All contributions and assignments hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement.  No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Company hereunder, and any such assumption is expressly disclaimed.  The
property, proceeds and rights described in clauses (c) through (i) above are
herein referred to as the “Related Rights,” and the Company’s foregoing
commitment to contribute and assign Receivables and Related Rights is herein
called the “Facility.”

 

As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, January 1, 2016 and (b) with respect to any
Originator that first becomes a party hereto after the date hereof, the calendar
day prior to the date on which such Originator becomes a party hereto or such
other date as the Company and such Originator agree to in writing.

 

SECTION 1.2  Timing of Contributions.

 

(a)           Commencement Date Contributions.  Effective on the Commencement
Date, each Originator party hereto on the date hereof shall, and hereby does,
contribute, transfer, assign, set over and otherwise convey to the Company, such
Originator’s entire right, title and interest in, to and under (i) each
Receivable that existed and was owing to such Originator at the Cut-Off Date,
(ii) each Receivable generated by such Originator from and including the Cut-Off
Date, to and including the Commencement Date and (iii) all Related Rights with
respect thereto.

 

(b)           Subsequent Contributions.  After the Commencement Date until the
Contribution Termination Date, each Receivable and the Related Rights generated
by each Originator shall be, and shall be deemed to have been, contributed,
transferred, assigned, set over and otherwise conveyed by such Originator to the
Company immediately (and without further action) upon the creation of such
Receivable.  Each Lease Receivable with respect to any Lease Contract will arise
(i) with respect to any Current Lease Receivable (x) initially upon the
effectiveness of such Lease Contract and (y) thereafter, upon the occurrence of
a scheduled payment date and (ii) with respect to any Buyout Lease Receivable
upon the date (if any) that the related Obligor accepts its contractual
obligation to make such remaining payments.

 

SECTION 1.3  Consideration for Contributions.  On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to reflect all
capital contributions in accordance with Article III.

 

SECTION 1.4  Contribution Termination Date.  The “Contribution Termination Date”
shall be the earlier to occur of (a) the date the Facility is terminated
pursuant to Section 8.2(a),

 

3

--------------------------------------------------------------------------------


 

SECTION 5.22  Good Title Perfection.  Immediately preceding its contribution and
assignment of each Receivable hereunder, such Originator was the owner of such
Receivable contributed and assigned or purported to be contributed or assigned,
free and clear of any Adverse Claims, and each such contribution and assignment
hereunder constitutes a valid contribution, transfer and assignment of all of
such Originator’s right, title and interest in, to and under the Receivables
contributed by it, free and clear of any Adverse Claims.  On or before the date
hereof and before the generation by such Originator of any new Receivable to be
contributed, assigned or otherwise conveyed hereunder, all financing statements
and other documents, if any, required to be recorded or filed in order to
perfect and protect the Company’s ownership interest in Receivables to be
contributed, assigned or otherwise conveyed hereunder against all creditors of
and purchasers from such Originator will have been duly filed in each filing
office necessary for such purpose, and all filing fees and taxes, if any,
payable in connection with such filings shall have been paid in full.  Upon the
creation of each new Receivable contributed, assigned or otherwise conveyed or
purported to be conveyed hereunder and on Commencement Date, for then existing
Receivables, the Company shall have a valid and perfected first priority
ownership or security interest in each Receivable contributed and assigned to it
hereunder, free and clear of any Adverse Claim.

 

SECTION 5.23  Perfection Representations.

 

(a)           This Agreement creates a valid and continuing ownership or
security interest (as defined in the applicable UCC) in the Originator’s right,
title and interest in, to and under the Receivables and the Related Rights which
(i) security interest has been perfected (in the case of the Related Rights, in
only that portion of the Related Rights in which an ownership or security
interest may be perfected by the filing of a financing statement under the UCC)
and is enforceable against creditors of and purchasers from such Originator and
(ii) will be free of all Adverse Claims.

 

(b)           The Receivables constitute “accounts,” “tangible chattel paper,”
“payment intangible or “general intangibles” within the meaning of Section 9-102
of the UCC.

 

(c)           Prior to their contribution to Company pursuant to this Agreement,
such Originator owned and had good and marketable title to the Receivables and
Related Rights free and clear of any Adverse Claim of any Person.

 

(d)           All appropriate financing statements, financing statement
amendments and continuation statements have been filed in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
(and continue the perfection of) the contribution and assignment of the
Receivables and Related Rights in which a security interest may be perfected by
the filing of a financing statement under the UCC from each Originator to the
Company pursuant to this Agreement.

 

(e)           Other than the ownership or security interest granted to the
Company pursuant to this Agreement, such Originator has not pledged, assigned,
sold, contributed, granted a security interest in, or otherwise conveyed any of
the Receivables or Related Rights except as permitted by this Agreement and the
other Transaction

 

13

--------------------------------------------------------------------------------


 

SECTION 5.32  Solvency.  After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, the Company is Solvent and
no Insolvency Proceeding with respect to the Company is, or will be on such
date, pending or threatened.

 

SECTION 5.33  Other Transaction Documents.  Each representation and warranty
made by such Originator under each other Transaction Document to which it is a
party is true and correct in all material respects as of the date when made.

 

SECTION 5.34  Compliance with Transaction Documents.  Each Originator has
complied in all material respects with all of the terms, covenants and
agreements contained in the other Transaction Documents to which it is a party.

 

SECTION 5.35  Approved Settlement Accounts.  Each Approved Settlement Account
(i) is in the name identified in the Receivables Financing Agreement and
(ii) with respect to which, a Subject Originator has the authority to direct the
inflows and outflows of funds with respect to each applicable Approved
Settlement Account.  No Collections held in any Approved Settlement Account are
subject to any Adverse Claim.  No Approved Settlement Account is subject to any
account control agreement or similar agreement granting (or purporting to grant)
any Person (other than the related Settlement Account Bank) “control” (as
defined in Section 9-104 of the UCC) over such Approved Settlement Account.  The
related Settlement Account Bank is not then exercising any setoff rights with
respect to First Data or any Affiliate thereof against any amounts on deposit in
such Approved Settlement Account.

 

SECTION 5.36  Chattel Paper.  No chattel paper evidencing Receivables and
Related Rights is in the possession of any Person other than the Servicer (or an
Affiliate thereof), the Administrative Agent or the Administrative Agent’s
designee.  No chattel paper evidencing Pool Receivables have any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any Person other than an Originator, the Company or the Administrative Agent.

 

SECTION 5.355.37  Reaffirmation of Representations and Warranties by each
Originator.  On each day that a new Receivable is created, and when contributed
to the Company hereunder, such Originator shall be deemed to have certified that
all representations and warranties set forth in this Article V are true and
correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation or
warranty shall be true and correct as made) on and as of such day (except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct as of such earlier
date)).

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Article shall remain in full
force and effect until the Final Payout Date.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VI
COVENANTS OF THE ORIGINATORS

 

SECTION 6.1  Covenants.  From the date hereof until the Final Payout Date, each
Originator will, unless the Administrative Agent and the Company shall otherwise
consent in writing, perform the following covenants:

 

(a)           Existence.  Such Originator shall remain duly organized and
validly existing in good standing under the laws of its State of organization,
and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Receivables and Related Rights.

 

(b)           Financial Reporting.  Each Originator will maintain, or cause to
be maintained, a system of accounting established and administered in accordance
with GAAP, and each Originator shall furnish to the Company, the Administrative
Agent and each Group Agent such information  as the Company, the Administrative
Agent or any Group Agent may from time to time reasonably request relating to
such system.

 

(c)           Notices.  Such Originator will notify the Company, Administrative
Agent and each Group Agent in writing of any of the following events promptly
upon (but in no event later than five (5) Business Days after) a Financial
Officer or other officer learning of the occurrence thereof, with such notice
describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

 

(i)            Notice of Contribution Termination Event, Unmatured Contribution
Termination Event, Event of Default or Unmatured Event of Default.  A statement
of a Financial Officer of such Originator setting forth the nature and period of
existence of any Contribution Termination Event, Unmatured Contribution
Termination Event, Event of Default or Unmatured Event of Default that has
occurred and is continuing and the action that such Originator proposes to take
with respect thereto.

 

(ii)           Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding with respect to such Originator, the
Company, the Servicer, the Performance Guarantor, or any other Originator, that
with respect to any Person other than the Company, could reasonably be expected
to have a Material Adverse Effect.

 

(iii)          Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon
Receivables or Related Rights or any portion thereof (other than an Adverse
Claim on an Approved Settlement Account (but not Collections therein) existing
on the Second Amendment Date), (B) any Person other than the Company, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Lock-Box Account (or related Lock-Box), or (C) any
Person other than the applicable Originator (or an Affiliate) or Settlement
Account Bank shall obtain any rights or direct any action with respect to any
Approved Settlement Account or (D) any Obligor shall receive any change in
payment instructions with respect to Pool Receivable(s) from a Person other than
the Servicer or the Administrative Agent.

 

16

--------------------------------------------------------------------------------


 

(iv)          Name Changes.  Any change in such Originator’s name, jurisdiction
of organization or any other change requiring the amendment of UCC financing
statements filed against such Originator.

 

(v)           Change in Accounting Policy.  Any material change to the manner in
which such Originator accounts for the contribution of Receivables hereunder.

 

(d)           Conduct of Business; Preservation of Existence.  Each Originator
will carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted or
other fields complimentary or ancillary thereto and will do all things necessary
to preserve and keep in full force and effect its existence and, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect, its franchises, authority to do business in each jurisdiction in which
its business is conducted, licenses, patents, trademarks, copyrights and other
proprietary rights.

 

(e)           Compliance with Laws.  Each Originator will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

 

(f)            Furnishing of Information and Inspection of Receivables.  Each
Originator will furnish or cause to be furnished to the Company, the
Administrative Agent and each Group Agent, from time to time, such information
with respect to the Pool Receivables as the Company, the Administrative Agent or
any Group Agent may reasonably request.  Each Originator will, at such
Originator’s expense, during regular business hours upon reasonable prior
written notice, (i) permit the Company, the Administrative Agent and/or any
Group Agent or their agents or representatives to (A) examine and make copies of
and abstracts from all books and records relating to the Pool Receivables or
other Collateral, (B) visit the offices and properties of such Originator for
the purpose of examining such books and records, and (C) discuss matters
relating to the Pool Receivables, other Collateral or such Originator’s
performance under hereunder or under the Transaction Documents to which it is a
party with any of the officers, directors or employees of such Originator and
its independent accountants, in each case, having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, during regular
business hours, at such Originator’s expense, upon reasonable prior written
notice from the Administrative Agent, permit certified public accountants or
other auditors acceptable to the Administrative Agent to conduct a review of its
books and records with respect to such Receivables and other Collateral;
provided, that unless an Event of Default has occurred and is continuing, the
Originators, the Borrower and the Servicer shall be required to reimburse the
Company, the Administrative Agent and Group Agents, together, for only one
(1) combined audit of the Originators pursuant to this Section 6.1(f), of the
Borrower pursuant to Section 8.01(g) of the Receivables Financing Agreement and
of the Servicer pursuant to Section 8.02(e) of the Receivables Financing
Agreement by the Company, the Administrative Agent and the Group Agents in any
twelve-month period.

 

(g)           Payments on Receivables, Lock-Box Accounts.  Each Originator will,
at all times, instruct all Obligors to deliver payments on the Pool Receivables,
free and clear of and without deduction for any taxes, to (i) with respect to
Subject Receivables, to an Approved Settlement Account and (ii) with respect to
any other Receivable, to a Lock-Box Account or

 

17

--------------------------------------------------------------------------------


 

a Lock-BoxLock-Box.  The Borrower (or the Servicer on its behalf) shall, and
shall cause each Originator to remit all Collections received in an Approved
Settlement Account to a Lock-Box Account no later than five (5) Business Days
(or (x) in the case of Collections received in the Exception Account maintained
at KeyBank, N.A., six (6) Business Days and (y) in the case of Receivables due
and payable on the day of origination, thirty-one (31) calendar days) following
receipt thereof.  Following the occurrence of an Event of Default, upon the
request of the Administrative Agent, the Borrower (or the Servicer on its
behalf) shall cause the Administrative Agent to receive read-only access to each
Approved Settlement Account or, if read-only access is not available for any
Approved Settlement Account, daily account statements with respect to such
Approved Settlement Account.  Each Originator will, at all times, maintain or
cause to be maintained such books and records necessary to identify Collections
received from time to time on Receivables and to segregate such Collections from
other property of the Servicer and the Originators.  If any payments on the Pool
Receivables or other Collections are received by an Originator, the Company or
the Servicer, it shall hold (or cause such Originator, the Company or the
Servicer to hold) such payments in trust for the benefit of the Company (and the
Administrative Agent and the other Secured Parties as the Company’s assignees)
and promptly (but in any event within two (2) Business Days after becoming aware
of such receipt) remit such funds into a Lock-Box Account.  Such Originator will
cause each Lock-Box Bank to comply with the terms of each applicable Lock-Box
Agreement.  Such Originator shall use commercially reasonable efforts to ensure
that no funds other than Collections on Receivables and other Collateral are
deposited into any Lock-Box Account.  If other funds are nevertheless deposited
into any Lock-Box Account, the Originators will cause the Servicer to within two
(2) Business Days identify and transfer such funds out of the Lock-Box Account
to the appropriate Person entitled to such funds.  The Originators will not, and
subject to Section 4.01(a) of the Receivables Financing Agreement, will not
permit any other Person, to commingle Collections with any other funds;
provided, however, that Collections relating to Subject Receivables may be
commingled in an Approved Settlement Account with other funds until required to
be remitted to a Lock-Box Account in accordance with this Agreement; provided,
however, that any such commingling shall not derogate from such Originator’s
indemnification obligations with respect to commingling pursuant to
Section 9.1.  Such Originator shall only add (or permit the Servicer to add)  a
Lock-Box Account (or a related Lock-Box) or a Lock-Box Bank to those listed on
Schedule II to the Receivables Financing Agreement, if the Administrative Agent
has received notice of such addition and an executed and acknowledged copy of a
Lock-Box Agreement (or an amendment thereto) in form and substance reasonably
acceptable to the Administrative Agent from the applicable Lock-Box Bank.  Such
Originator shall only add an Approved Settlement Account or Settlement Account
Bank to those listed on Schedule III to the Receivables Financing Agreement, if
the Administrative Agent has received notice of such addition.  Such Originator
shall only terminate (or permit the Servicer to terminate) a Lock-Box Bank or a
Settlement Account Bank or close a Lock-Box Account (or a related Lock-Box) or
Approved Settlement Account, in each case, with the prior written consent of the
Administrative Agent.

 

(h)           Sales, Liens, etc.  Except as otherwise provided herein, no
Originator will sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Receivable or other Related Rights.

 

18

--------------------------------------------------------------------------------


 

Company or the Administrative Agent shall reasonably request and (C) been
reasonably satisfied that all other action to perfect and protect the interests
of the Company and the Administrative Agent, on behalf of the Secured Parties,
in and to the Receivables to be contributed by it hereunder and that portion of
the Related Rights in which a security interest may be perfected by the filing
of a financing statement under the UCC, as reasonably requested by the Company
or the Administrative Agent, shall have been taken by, and at the expense of,
such Originator (including the filing of any UCC financing statements, the
receipt of certificates and other requested documents from public officials and
all such other actions required pursuant to Section 7.3) or (ii) directly or
indirectly sell, transfer, assign, convey or lease (A) whether in one or a
series of transactions, all or substantially all of its assets (other than as
permitted by, and pursuant to, the Borrower’s Limited Liability Company
Agreement and this Agreement) or (B) any Receivables or any interest therein (in
each case, other than pursuant to this Agreement).

 

(q)           Frequency of Billing.  Each Originator shall prepare and deliver
(or cause to be prepared and delivered) invoices with respect to all its
Receivables in accordance with the Credit and Collection Policies, but in any
event no less frequently than as required under the Contracts related to such
Receivables.

 

(r)            Receivables Not to Be Evidenced by Promissory Notes or Chattel
Paper.  No Originator shall take any action to cause or permit any Receivable
created, acquired or originated by it to become evidenced by any “instrument” or
“chattel paper” (as defined in the applicable UCC) without the prior written
consent of the Company and the Administrative Agent.

 

(s)            Anti-Money Laundering/International Trade Law Compliance.  Such
Originator will not become a Sanctioned Person.  Such Originator will maintain
policies and procedures reasonably designed to ensure compliance with
Anti-Terrorism Laws.

 

(t)            Legend.  On or prior to the Closing Date, each Originator shall
mark its master data processing records evidencing Pool Receivables and
Contracts with a legend, acceptable to the Company and the Administrative Agent,
evidencing that the Pool Receivables have been transferred in accordance with
this Agreement and none of the Originators or Servicer shall change or remove
such notation without the consent of the Company and the Administrative Agent.

 

(u)           Company’s Tax Status.  No Originator shall take or cause any
action to be taken that could result in the Company becoming an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

 

(v)           Approved Settlement Accounts.  Such Originator shall (or shall
cause its applicable Affiliate that maintains such account) to maintain each
Approved Settlement Accounts in accordance with Section 5.35.

 

(w)          Chattel Paper.  Such Originator shall not permit any such chattel
paper to be in the possession of any Person other than the Servicer (or an
Affiliate thereof), the Administrative Agent or the Administrative Agent’s
designee.

 

21

--------------------------------------------------------------------------------


 

Schedule I

 

LIST AND LOCATION OF EACH ORIGINATOR

 

Originator

 

Location

First Data Resources, LLC

 

Delaware

REMITCO LLC

 

Delaware

TeleCheck Services, Inc.

 

Delaware

Star Networks, Inc.

 

Delaware

Star Processing, Inc.

 

Delaware

Instant Cash Services, LLC

 

Delaware

TASQ Technology,First Data Hardware Services Inc.

 

California

First Data Government Solutions, Inc.

 

Delaware

First Data Government Solutions, LP

 

Delaware

Star Systems Assets, Inc.

 

Delaware

First Data Merchant Services LLC

 

Florida

Unified Merchant Services

 

Georgia

First Data Merchant Services Southeast, L.L.C.

 

Delaware

Ignite Payments, LLC

 

California

First Data Merchant Services Northeast, LLC

 

Delaware

FDS Holdings, Inc.

 

Delaware

New Payment Services, Inc.

 

Georgia

National Payment Systems Inc.

 

New York

CTS Holdings, LLC

 

Colorado

Concord Payment Services, Inc.

 

Georgia

ValueLink, LLC

 

Delaware

 

Transfer and Contribution Agreement

 

Schedule I-1

--------------------------------------------------------------------------------


 

Schedule II

 

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

 

Location of Books and Records

First Data Resources, LLC

 

6902 Pine Street, Omaha, NE 68106

REMITCO LLC

 

6902 Pine Street, Omaha, NE 68106

TeleCheck Services, Inc.

 

1307 Walt Whitman Road, Melville, NY 11747

Star Networks, Inc.

 

6902 Pine Street, Omaha, NE 68106

Star Processing, Inc.

 

6902 Pine Street, Omaha, NE 68106

Instant Cash Services, LLC

 

6902 Pine Street, Omaha, NE 68106

TASQ Technology,First Data Hardware Services Inc.

 

3975 NW 120th Avenue, Corral Springs, FL 33065

First Data Government Solutions, Inc.

 

1307 Walt Whitman Road, Melville, NY 11747

First Data Government Solutions, LP

 

1307 Walt Whitman Road, Melville, NY 11747

Star Systems Assets, Inc.

 

6902 Pine Street, Omaha, NE 68106

First Data Merchant Services LLC

 

3 Western Md Parkway, Hagerstown, MD 21740

Unified Merchant Services

 

3 Western Md Parkway, Hagerstown, MD 21740

First Data Merchant Services Southeast, L.L.C.

 

3 Western Md Parkway, Hagerstown, MD 21740

Ignite Payments, LLC

 

3 Western Md Parkway, Hagerstown, MD 21740

First Data Merchant Services Northeast, LLC

 

3 Western Md Parkway, Hagerstown, MD 21740

FDS Holdings, Inc.

 

3 Western Md Parkway, Hagerstown, MD 21740

New Payment Services, Inc.

 

3 Western Md Parkway, Hagerstown, MD 21740

National Payment Systems Inc.

 

3 Western Md Parkway, Hagerstown, MD 21740

CTS Holdings, LLC

 

3 Western Md Parkway, Hagerstown, MD 21740

Concord Payment Services, Inc.

 

3 Western Md Parkway, Hagerstown, MD 21740

ValueLink, LLC

 

3975 NW 120th Avenue, Corral Springs, FL 33065

 

Transfer and Contribution Agreement

 

Schedule II-1

--------------------------------------------------------------------------------


 

Schedule III

 

TRADE NAMES

 

Corporate Names:

 

First Data Resources, LLC

REMITCO LLC

TeleCheck Services, Inc.

Star Networks, Inc.

Star Processing, Inc.

Instant Cash Services, LLC

TASQ Technology, Inc.

First Data Hardware Services Inc.

First Data Government Solutions, Inc.

First Data Government Solutions, LP

Star Systems Assets, Inc.

First Data Merchant Services LLC

Unified Merchant Services

First Data Merchant Services Southeast, L.L.C.

Ignite Payments, LLC

First Data Merchant Services Northeast, LLC

FDS Holdings, Inc.

New Payment Services, Inc.

National Payment Systems Inc.

CTS Holdings, LLC

Concord Payment Services, Inc.

ValueLink, LLC

 

DBAs:

 

First Data Government Solutions, Inc.

 

Jurisdiction

 

DBA Name

 

Start Date

Florida

 

GovConnect, Inc.

 

9/29/2004

 

First Data Government Solutions, LP

 

Jurisdiction

 

DBA Name

 

Start Date

Colorado

 

Telepath

 

8/21/2003

Connecticut

 

FDGS Limited Partnership

 

3/7/2007

Kentucky

 

FDGS, LP

 

1/28/2008

Maryland

 

First Data Government Solutions, Limited Partnership

 

8/9/2004

Michigan

 

First Data Government Solutions, Limited Partnership

 

8/13/2004

 

Transfer and Contribution Agreement

 

Schedule III-1

--------------------------------------------------------------------------------


 

 

New Jersey

 

FD Government Solutions LP

 

3/28/2006

Virginia

 

First Data Government Solutions of Virginia, LP

 

11/24/2004

 

 

REMITCO LLC

 

Jurisdiction

 

DBA Name

 

Start Date

California

 

First Data Remitco

 

6/1/2008

 

Star Networks, Inc.

 

Jurisdiction

 

DBA Name

 

Start Date

California

 

Star EFT, Inc.

 

9/20/2004

Florida

 

Star Networks Systems, Inc.

 

10/2/1998

 

TeleCheck Services, Inc.

 

Jurisdiction

 

DBA Name

 

Start Date

Vermont

 

Check Payment Services

 

4/12/2000

 

CTS Holdings, LLC

 

Jurisdiction

 

DBA Name

 

Start Date

Colorado

 

Concord Payment Systems

 

05/20/2005

 

First Data Merchant Services LLC*

 

Jurisdiction

 

DBA Name

 

Start Date

Illinois

 

Express Merchant Processing Solutions

 

03/07/2017

Montana

 

Midwest Merchant Services

 

05/20/2005

 

--------------------------------------------------------------------------------

* Originator converted to an LLC on 12/31/15.  Prior to such date, Originator
was known as First Data Merchant Services Corporation. The following DBAs are
registered under First Data Merchant Services Corporation:

 

Jurisdiction

 

DBA Name

 

Start Date

Florida

 

Community Merchant Services

 

5/24/2005

Tennessee

 

First Virginia Merchant Services

 

4/12/2000

Virginia

 

First Virginia Merchant Services

 

5/10/2000

Maryland

 

First Virginia Merchant Services

 

10/11/2002

Louisiana

 

Full Acquiring and Clearing Solutions

 

9/7/2001

Iowa

 

Full Acquiring and Clearing Solutions

 

7/18/2001

Indiana

 

Full Acquiring and Clearing Solutions

 

9/7/2001

Illinois

 

Full Acquiring and Clearing Solutions

 

7/9/2001

 

Transfer and Contribution Agreement

 

Schedule III-2

--------------------------------------------------------------------------------


 

Idaho

 

Full Acquiring and Clearing Solutions

 

8/24/2001

Hawaii

 

Full Acquiring and Clearing Solutions

 

8/24/2001

Arkansas

 

Full Acquiring and Clearing Solutions

 

8/24/2001

New Hampshire

 

Full Acquiring and Clearing Solutions

 

8/29/2001

New Jersey

 

Full Acquiring and Clearing Solutions

 

8/24/2001

North Dakota

 

Full Acquiring and Clearing Solutions

 

7/9/2001

Oregon

 

Full Acquiring and Clearing Solutions

 

8/24/2001

Pennsylvania

 

Full Acquiring and Clearing Solutions

 

8/24/2001

Rhode Island

 

Full Acquiring and Clearing Solutions

 

8/24/2001

Utah

 

Full Acquiring and Clearing Solutions

 

7/10/2001

Nebraska

 

Full Acquiring and Clearing Solutions

 

8/24/2001

Texas

 

Full Acquiring and Clearing Solutions

 

9/10/2001

Maine

 

Full Acquiring and Clearing Solutions

 

8/24/2001

Minnesota

 

Full Acquiring and Clearing Solutions

 

8/24/2001

Missouri

 

Full Acquiring and Clearing Solutions

 

8/24/2001

Montana

 

Full Acquiring and Clearing Solutions

 

7/9/2001

Colorado

 

Full Acquiring and Clearing Solutions

 

7/10/2001

Colorado

 

Midwest Merchant Services

 

5/18/2005

Texas

 

Midwest Merchant Services

 

5/20/2005

Idaho

 

Midwest Merchant Services

 

5/23/2005

Iowa

 

Midwest Merchant Services

 

5/20/2005

Montana

 

Midwest Merchant Services

 

5/20/2005

Wyoming

 

Midwest Merchant Services

 

5/24/2005

Oklahoma

 

Midwest Merchant Services

 

5/23/2005

Minnesota

 

Midwest Merchant Services

 

5/20/2005

North Dakota

 

Midwest Merchant Services

 

5/23/2005

Missouri

 

Midwest Merchant Services

 

5/23/2005

South Dakota

 

Midwest Merchant Services

 

6/7/2005

Illinois

 

Midwest Merchant Services

 

6/8/2005

Indiana

 

Midwest Merchant Services

 

6/9/2005

Nebraska

 

Midwest Merchant Services

 

5/23/2005

Utah

 

Midwest Merchant Services

 

5/20/2005

Washington

 

Midwest Merchant Services

 

6/10/2005

California

 

NaBanco

 

6/29/1989

Florida

 

NaBanco

 

7/29/1981

Florida

 

PaySpring Merchant Services

 

6/27/2012

Colorado

 

Sam’s Club Merchant Credit Card Processing

 

2/22/2005

Iowa

 

TCF Merchant Services

 

5/2/2007

Colorado

 

TCF Merchant Services

 

4/24/2007

Illinois

 

TCF Merchant Services

 

5/2/2007

Minnesota

 

TCF Merchant Services

 

5/22/2007

Indiana

 

TCF Merchant Services

 

10/30/2007

Florida

 

West Coast Merchant Services

 

10/26/2006

 

Transfer and Contribution Agreement

 

Schedule III-3

--------------------------------------------------------------------------------


 

Ignite Payments, LLC

 

Jurisdiction

 

DBA Name

 

Start Date

California

 

First Data Independent Sales

 

1/30/2013

California

 

First Data independent Sales

 

2/5/2013

California

 

PayStart

 

3/19/2013

 

National Payment Systems Inc.

 

Jurisdiction

 

DBA Name

 

Start Date

New York

 

Card Payment Systems

 

11/21/1996

New York

 

Concord Payment Systems

 

10/17/2001

 

Transfer and Contribution Agreement

 

Schedule III-4

--------------------------------------------------------------------------------